The issue in the instant case is whether the negligence charged in the amended petition was the proximate cause of plaintiff's injury and damage. The amended petition of plaintiff contains nine specifications of negligence. The verdict of the jury may rest on negligence charged in one or more of the several specifications, as it is not disclosed by the record whether one only, or two or more of the alleged acts or omissions of defendant were found by the jury to be sustained by a preponderance of the evidence.
The assignment of error held to be prejudicial to the defendant was the rejection of certain testimony offered by it in relation to the alleged negligence of defendant set up in specifications 3 and 5 of the amended petition.
Plaintiff alleged, in these specifications, that defendant "failed and neglected to make arrangements to shut off its current or to shut off its current" at such times when the machinery of the construction company would reach a point near its high tension wires, although defendant had a clear view from its substation and could have and should have seen that the machinery of the construction company was in close proximity to its high tension wires and that it had actual knowledge of the proximity of the construction work to these wires.
Plaintiff did not offer any evidence in support of his charge of negligence that defendant "failed and neglected to make arrangements" to shut off its current. Notwithstanding the want of proof as to this specification, plaintiff did not ask leave to amend his petition by striking out this averment of negligence and neither did the trial court withdraw this averment from the consideration of the jury, as it might well *Page 413 
have done, either at the conclusion of plaintiff's evidence, or at the conclusion of all the evidence and when expressly requested so to do by the defendant.
The defendant nevertheless undertook to show that some arrangement had been made to shut off its power, by asking its witness, the general line foreman, to relate a conversation he had had prior to plaintiff's injury with Kalill of the construction company. Over the objection of plaintiff, this testimony was not received and its rejection is held to be prejudicial to the defendant.
It seems to me that the material averments of negligence in each of the specifications 3 and 5 are the alleged failure of the defendant to shut off its power as the equipment of the construction company, in the progress of the work, came in close proximity to its high tension wires. The defendant had knowledge of the character of the work and of the type of equipment employed by the construction company. A few days before, it had raised on the poles its 2,300 voltage line at this street intersection where plaintiff was injured, in anticipation of possible harmful contact being made as the construction work progressed in the direction of its high tension wires.
In view of these circumstances and the further consideration that the admission of this testimony would have resulted in opening a wide door in order to receive a conversation between two persons, neither of whom were parties to this action, and concerning which plaintiff had or shared no responsibility, I feel that the sustaining of plaintiff's objection to the admission of this evidence was within the sound discretion of the trial judge and that its rejection was not prejudicial to the defendant. *Page 414 
On the other hand, if this evidence were competent and if it were error to exclude it, it seems to me that no prejudice in legal contemplation could have resulted to the defendant, as it was offered on a collateral or immaterial issue and an issue upon which plaintiff had offered no evidence.
The material issue raised on specifications 3 and 5 was the alleged failure of the defendant to shut off its power, having knowledge of all the facts and circumstances relative to the progress of this construction work and the kind of equipment used, and being chargeable with the corresponding duty to exercise ordinary care which this knowledge imposed. It appears this issue was fairly submitted to the jury.
It seems to me the record shows that the parties have had a fair trial and that the judgment should be affirmed. *Page 415